      Case 1:20-cv-02924-DLC Document 16 Filed 05/21/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MELROSE ASSOCIATES LIMITED PARTNERSHIP, :
                                         :
                          Plaintiff,     :            20cv2924 (DLC)
                                         :
                -v-                      :          MEMORANDUM OPINION
                                         :              AND ORDER
 FLORAL ASSOCIATES LIMITED PARTNERSHIP; :
 JOSEPH T. CEFALO; FREDERICK W. CEFALO; :
 and STEPHEN R. CEFALO,                  :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

APPEARANCES

For plaintiff:
Allen Bodner
Law Offices of Allen Bodner
45 Broadway, Ste. 520
New York, NY 10004
(212) 344-5633

For defendants:
Michael A.H. Schoenberg
Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza, E. Tower
Uniondale, NY 11556
(516) 663-6600


DENISE COTE, District Judge:

     On April 9, 2020, defendants Floral Associates Limited

Partnership (“Floral”), Joseph T. Cefalo, Frederick W. Cefalo,

and Stephen R. Cefalo (collectively the “Individual Defendants,”

and with Floral, the “Defendants”) removed this case from the

Supreme Court of the State of New York, County of New York (“New
      Case 1:20-cv-02924-DLC Document 16 Filed 05/21/20 Page 2 of 5



York Supreme Court”) on the basis of diversity jurisdiction.            On

May 4, 2020, plaintiff Melrose Associates Limited Partnership

(“Melrose”) moved for remand, arguing that the parties are not

diverse.   For the reasons stated below, this case is remanded to

state court.

                              Background

    On February 27, 2020, Melrose filed this action in New York

Supreme Court.   As has become clear, there is no diversity of

citizenship between the plaintiff and Defendants.         Melrose is a

limited partnership.    Some of its limited partners are residents

of Massachusetts.   Floral is also a limited partnership.         Its

partners include the Individual Defendants, who are all

residents of Massachusetts.

    The complaint alleges five state law causes of action

against the Defendants in connection with Floral’s sale of a

property in April 2019.    In particular, the complaint alleges

that the Defendants breached a 1983 limited partnership

agreement between Melrose and the Individual Defendants and

their fiduciary duties by misappropriating funds that belong to

Melrose and by failing to provide Melrose with a final and

complete accounting relating to the operation and sale of the

property, as well as the Defendants’ tax returns and audited

annual report.




                                   2
      Case 1:20-cv-02924-DLC Document 16 Filed 05/21/20 Page 3 of 5



      Melrose has moved to remand this action to New York

Supreme Court, explaining that there is no diversity

jurisdiction over this action because certain limited partners

of Melrose are, like the Defendants, residents of Massachusetts.1

On May 7, the Defendants opposed Melrose’s motion for remand.

The Defendants argue that there is federal question jurisdiction

over this action pursuant to 28 U.S.C. § 1331.

                              Discussion

     “The presence or absence of federal-question jurisdiction

is governed by the ‘well-pleaded complaint rule,’ which provides

that federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff’s properly pleaded

complaint.”   Whitehurst v. 1199SEIU United Healthcare Workers

East, 928 F.3d 201, 206 (2d Cir. 2019) (citation omitted).            “[A]

plaintiff may avoid federal jurisdiction by pleading only state

law claims, even where federal claims are also available, and

even if there is a federal defense.”       Id. (citation omitted).

     “[T]he mere presence of a federal issue in a state cause of

action does not automatically confer federal-question

jurisdiction.”   City of Rome, N.Y. v. Verizon Comms. Inc., 362

F.3d 168, 176 (2d Cir. 2004) (citation omitted).         Rather, there


1 On April 16, 2020, the Defendants moved to dismiss the
complaint pursuant to Rules 12(b)(1), (3), and (6), Fed. R. Civ.
P., or, in the alternative, to transfer venue. This motion was
scheduled to be fully submitted on June 12.


                                   3
      Case 1:20-cv-02924-DLC Document 16 Filed 05/21/20 Page 4 of 5



is a “special and small category” of cases in which federal

question jurisdiction exists over state law claims.         N.Y. ex

rel. Jacobson v. Wells Fargo Nat’l Bank, N.A., 824 F.3d 308, 315

(2d Cir. 2016) (citing Gunn v. Minton, 568 U.S. 251, 258

(2013)).   As explained by the Supreme Court in Gunn,

    Federal jurisdiction over a state law claim will lie
    if a federal issue is (1) necessarily raised, (2)
    actually disputed, (3) substantial, and (4) capable of
    resolution in federal court without disrupting the
    federal-state balance approved by Congress.

568 U.S. at 258.    The “substantiality inquiry” looks to the

“importance of the issue to the federal system as a whole.”           Id.

at 260.    For federal jurisdiction to exist, all four of these

requirements must be met.     Id. at 258.    “The Supreme Court has

been sparing in recognizing state law claims fitting this

criterion.”   Wells Fargo, 824 F.3d at 315 (citation omitted).

    There is no federal question jurisdiction over this action.

The complaint alleges state law claims for breach of contract

and breach of fiduciary duties.      While the Defendants argue that

resolution of these claims “turns on” the proper interpretation

of the National Housing Act and regulations issued by the

Department of Housing and Urban Development (“HUD”), federal

jurisdiction does not exist simply because a defendant intends

to cite issues of federal law in its defense.

    Federal jurisdiction also does not exist under the

exception described by the Supreme Court in Gunn.         There is no


                                   4
         Case 1:20-cv-02924-DLC Document 16 Filed 05/21/20 Page 5 of 5



reason to believe that interpretation of the National Housing

Act or HUD regulations will give rise to issues that have the

“sort of significance to the federal system necessary to

establish jurisdiction.”       Gunn, 568 U.S. at 259.       The Defendants

have not even demonstrated that such issues will necessarily be

raised or disputed in the course of this litigation.            Indeed, no

federal law or regulations are cited in the complaint.

                                 Conclusion

    Melrose’s May 4 motion is granted.           This case is remanded

to state court.      The Clerk of Court shall close this case.


Dated:       New York, New York
             May 21, 2020

                                    ____________________________
                                            DENISE COTE
                                    United States District Judge




                                      5
